NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                 United States Court of Appeals
                                  For the Seventh Circuit 
                                  Chicago, Illinois 60604 
                                               
                               Submitted November 20, 2017 
                                 Decided December 5, 2017 
                                               
                                           Before 
 
                       FRANK H. EASTERBROOK, Circuit Judge 
                        
                       DANIEL A. MANION, Circuit Judge 
                        
                        ILANA DIAMOND ROVNER, Circuit Judge
 
No. 17‐2203 
 
UNITED STATES OF AMERICA,                           Appeal from the United States 
      Plaintiff‐Appellee,                           District Court for the Northern District 
                                                    of Illinois, Eastern Division. 
      v.                                             
                                                    No. 10‐cr‐00759‐2 
FRANCISCO NARVAEZ,                                   
      Defendant‐Appellant.                          John J. Tharp, Jr., 
                                                    Judge. 
                                              
                                         O R D E R 

        This is second time Francisco Narvaez has appealed. His first appeal occurred 
after a jury found him guilty of conspiring to possess with the intent to distribute 
cocaine, see 21 U.S.C. §§ 846, 841(a)(1), using a telephone to sell cocaine, see id. § 843(b), 
and distributing cocaine, see id. § 841(a)(1); 18 U.S.C. § 2, for which he was sentenced to 
72 months in prison. In the first appeal he argued only that the district court had 
miscalculated his guidelines range by assigning a criminal‐history point for a conviction 
under a state law that was later ruled to be unconstitutional. We agreed, so we vacated 
the judgment and remanded the case for resentencing. United States v. Narvaez, 
No. 17‐2203                                                                       Page 2 
 
679 F. Appʹx 469 (7th Cir. 2017). On remand the district court again sentenced Narvaez 
to 72 months’ imprisonment (and 4 years’ supervised release). 
       On his second trip to our court, Narvaez’s appointed counsel asserts that the 
appeal is frivolous and moves to withdraw under Anders v. California, 386 U.S. 738 
(1967). Narvaez opposes counsel’s motion. See CIR. R. 51(b). Counsel’s brief explains the 
nature of the case and addresses potential issues that this kind of appeal might involve. 
Because counsel’s analysis appears to us thorough, we limit our review to the subjects 
counsel covers as well as the additional issues that Narvaez, disagreeing with counsel, 
believes have merit. See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014); 
United States v. Wagner, 103 F.3d 551, 553 (7th Cir. 1996).   
        Counsel first considers whether Narvaez might challenge any aspect of his jury 
trial. But he waived any such challenges by not raising them in his first appeal, so 
raising them now would be frivolous. See United States v. Adams, 746 F.3d 734, 744 
(7th Cir. 2014); United States v. Husband, 312 F.3d 247, 250 (7th Cir. 2002).   
       Next counsel considers whether Narvaez could again challenge his sentence, but 
properly determines an appellate attack would be pointless. First, Narvaez could not 
reasonably attack the calculation of the guidelines range. The district court recalculated 
Narvaez’s guidelines range without including in his criminal history the invalidated 
conviction. Narvaez agreed that the computed range of 63 to 78 months in prison was 
correct, so he waived any potential objection to it. See United States v. Burns, 843 F.3d 679, 
685–86 (7th Cir. 2016); United States v. Brodie, 507 F.3d 527, 531–32 (7th Cir. 2007). Second, 
a challenge to the reasonableness of his 72‐month prison sentence would be frivolous. 
We presume that this within‐guidelines sentence is reasonable, see Rita v. United States, 
551 U.S. 338, 351 (2007); United States v. Gries, 872 F.3d 471, 476 (7th Cir. 2017), and the 
record gives Narvaez no basis to challenge that presumption. The court discussed and 
reasonably weighed the relevant 18 U.S.C. § 3553(a) factors, including the seriousness of 
Narvaez’s drug crimes. The court also emphasized that Narvaez, who absconded and 
continued to deny responsibility even after his trial, should receive a harsher sentence 
than his codefendant. The codefendant received the statutory minimum of 60 months 
because he had pleaded guilty, had no criminal history, and did not abscond. Last, the 
court explained that it imposed the 72 months’ imprisonment again because the prior 
miscalculation had played no role in the original sentence; instead, the court said, the 
sentence was driven by Narvaez’s continued drug trafficking despite his previous, 
more lenient sentences for previous crimes.   
      Finally, we briefly address Narvaez’s filings, which consist of his Rule 51(b) 
response to counsel’s motion to withdraw and Narvaez’s two motions asking for a 
No. 17‐2203                                                                            Page 3 
 
different judge to review his case if we remand again. In one of his motion, he contends 
that the district judge “collaborated” with the attorneys and was biased against him. 
But he gives no specifics, and the record reveals no evidence to support this contention. 
His Rule 51(b) response repeats these assertions, again without record support, and 
adds that the judgment violated Federal Rules of Civil Procedure 58 and 79(a), which do 
not apply to a criminal case. Last, he asserts that the proceedings reflected racial bias and 
his lawyers were ineffective. Again, the record does not support these arguments. And 
the proper place to present out‐of‐record information, if it exists, that supports 
contentions like these would be a collateral attack, not a direct appeal. See Vinyard v. 
United States, 804 F.3d 1218, 1227 (7th Cir. 2015); United States v. Bryant, 754 F.3d 443, 444 
(7th Cir. 2014). We, therefore, would not address Narvaez’s claim of counsel’s 
ineffectiveness or racial bias in his direct appeal.1   
    Accordingly, we DENY Narvaez’s pending motions for a new sentencing judge, 
GRANT counsel’s motion to withdraw, and DISMISS Narvaez’s appeal.   




                                                 
            1  In his second motion asking for a different judge, Narvaez argues that it would 

be unfair for the same judge who oversaw his trial and resentenced him to re‐review his 
case on remand. But because we are dismissing his case, not remanding it, this 
argument is moot.